            Case 5:16-cv-04580-JFL Document 46 Filed 04/24/19 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 MICHAEL KAUFFMAN,                             :
                              Plaintiff,       :
                                               :
                       v.                      :                  No. 5:16-cv-04580
                                               :
 U-HAUL INTERNATIONAL, INC.,                   :
 COLLEGEBOXES, LLC, and                        :
 EMOVE, INC.,                                  :
                  Defendants.                  :
                                               :

                                           OPINION

Joseph F. Leeson, Jr.                                                              April 24, 2019
United States District Judge

       Plaintiff Michael Kauffman (“Plaintiff” or “Kaufmann”) and Defendants U-Haul

International, Inc. (“UHI”), Collegeboxes, LLC (“Collegeboxes”), and eMove, Inc., (“e-Move”

and collectively with UHI and Collegeboxes, “Defendants”), submitted Joint Proposed Findings

of Facts and Conclusions of Law, ECF No. 45, in support of their motion for approval of the

parties’ settlement pursuant to this Court’s April 3, 2019 Order, ECF No. 44. The following

sections are taken substantially from the parties’ Joint Proposed Findings of Facts and

Conclusions of Law.

                                       Procedural History

       1.      On or around August 23, 2016, Plaintiff initiated this Action by filing a

Complaint on behalf of himself and those similarly situated against UHI, Collegeboxes, and

eMove (collectively “Defendants”). ECF No. 1. In the Complaint, Plaintiff alleges the following

four causes of action against all Defendants: (1) violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq.; (2) violations of the Pennsylvania Minimum Wage Act, 43


                                                1
                                             042219
               Case 5:16-cv-04580-JFL Document 46 Filed 04/24/19 Page 2 of 8



P.S. § 333.101 et seq. (“PMWA”); (3) violations of the Pennsylvania Wage Payment and

Collection Law, 43 P.S. § 260.1 et seq. (“PWPCL”); and (4) unjust enrichment. Id.

          2.      The gravamen of Plaintiff’s complaint was that Defendants misclassified him as

an independent contractor and that he is owed overtime for work performed in excess of 40 hours

per week. See, id., Complaint ¶¶ 22-35.

          3.      On August 28, 2018, the Court entered an Order granting Defendants’ Motion to

Compel Individual Arbitration of Plaintiff’s claims pursuant to an arbitration agreement entered

into by Plaintiff and Defendants containing a class and collective action waiver. ECF No. 34.

          4.      The Parties subsequently reached an agreement (“Settlement Agreement”) and on

March 25, 2019, filed a Joint Motion to Approve Settlement and to Dismiss with Prejudice. ECF

No. 43.

          5.      On April 3, 2019, the Court directed the Parties to submit joint findings of fact

and conclusions of law with respect to the fairness of the settlement agreement. ECF No. 43.

                                           Findings of Fact
Plaintiff’s Work for Defendants

          6.      In or around December 2010, Plaintiff began working as a “Moving Helper,”

providing moving labor services to customers of Defendant eMove. A Moving Helper is an

individual or business that provides moving labor services to customers who select the Moving

Helper through e-Move’s “movinghelp.com” website.

          7.      Plaintiff entered into an agreement with eMove (the “eMove Agreement”), which

provided all of the “terms and conditions” applicable to the contractual relationship between a

Moving Helper, like Plaintiff, and eMove.



                                                   2
                                                042219
             Case 5:16-cv-04580-JFL Document 46 Filed 04/24/19 Page 3 of 8



        8.      Pursuant to the eMove Agreement, Moving Helpers, including Plaintiff, are not

employees.

        9.      Plaintiff provided moving services through his independently owned companies

“Kauffman’s Moving” and “Affordable Moving.”

        10.     Neither Plaintiff nor his companies were on eMove’s payroll.

        11.     Plaintiff was paid on a per trip basis, not on an hourly, daily or salaried basis.

        12.     Plaintiff was responsible for paying his own taxes.

The Settlement

        13.     During the period following the Court’s order compelling arbitration, the parties,

through their counsel, engaged in settlement negotiations and ultimately reached an agreement

(“Settlement Agreement”) through which Plaintiff agreed to settle his claims in this case.

        14.     During the negotiation process, Plaintiff provided an estimation of overtime

wages claimed should he prevail in the arbitration. Plaintiff reasonably believed that if he

prevailed entirely on all his claims and recovered all potential penalties, his claim could be worth

$60,000.

        15.     Pursuant to the terms of the settlement, after significant negotiation, Defendants

agreed to pay Plaintiff the sum of $25,000, which is allocated $16,750 to Kauffman, and $8,250

for attorneys’ fees and costs.

        16.     The Parties have entered into the Settlement Agreement as a compromise to avoid

the costs, risks, and distractions from litigation.

        17.     The Settlement Agreement is the compromise of disputed claims and does not

constitute an admission by Defendants of any violation of any federal, state, or local statute or
                                                   3
                                                042219
             Case 5:16-cv-04580-JFL Document 46 Filed 04/24/19 Page 4 of 8



regulation, or any violation of any of Plaintiff’s rights or of any duty owed by Defendants to

Plaintiff.

                                        Conclusions of Law
General Principles Pertaining to Judicial Review of FLSA Settlements

        18.     A court is required to review a FLSA settlement to ensure it “‘is a fair and

reasonable resolution of a bona fide dispute over FLSA provisions’ rather than ‘a mere waiver of

statutory rights brought about by an employer’s overreaching.’” Cuttic v. Crozer-Chester

Medical Center, 868 F. Supp. 2d 464, 466 (E.D. Pa. 2012) (Robreno, J.) (quoting Lynn’s Food

Stores, Inc. v. United States Dept. of Labor, 679 F.2d 1350, 1354-55 (11th Cir. 1982)); see also

Bettger v. Crossmark, Inc., No. 1:13-CV-2030, 2015 WL 279754, at *4 (M.D. Pa. Jan. 22, 2015).

        19.     “[A] district court may enter a stipulated judgment if it determines that the

compromise reached ‘is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions.’” Brumley v. Camin Cargo Control, Inc., No. CIV.A. 08-1798 JLL, 2012 WL

1019337, at *2 (D.N.J.Mar. 26, 2012)(citing Lynn’s Food Stores, 679 F.2d at 1354).

Accordingly, courts must determine whether (i) the settlement concerns a bona fide dispute; (ii)

the settlement is fair and reasonable to the Plaintiff-employee; and (3) does not frustrate the

implementation of the FLSA. Gabrielyan v. S.O. Rose Apartments LLC, No. 15-CV-1771 (CCC-

MF), 2015 WL 5853924, at *2 (D.N.J. Oct. 5, 2015).

        20.     The Third Circuit has instructed that when analyzing these factors, a court must

be mindful of the strong public policy in favor of settlements . See e.g., Farris v. JC Penny Co.,

Inc., 176 F.3d 706, 711 (3d Cir. 1999). Typically, Courts regard the adversarial nature of a

litigated FLSA case to be an adequate guarantor of fairness. Lynn’s, 679 F.2d at 1353-54.




                                                  4
                                               042219
          Case 5:16-cv-04580-JFL Document 46 Filed 04/24/19 Page 5 of 8



Additionally, “a strong presumption of fairness attaches to proposed settlements that have been

negotiated at armslength.” Thompson v. Metro Life Ins., Co., 216 F.R.D. 55, 61 (S.D.N.Y. 2003).

   A. The Agreement Resolves a Bona Fide Dispute

       21.     An agreement resolves a bona fide dispute when there is some doubt as to

whether the plaintiff would succeed on the merits at trial. Lynn’s Food Stores, 679 F.2d at 1354;

Bettger, 2015 WL 279754, at *3; Deitz v. Budget Renovations & Roofing, Inc., No. 4:12–CV–

0718, 2013 WL 23338496 at *3 (M.D.Pa. May 29, 2013); Collins v. Sanderson Farms, Inc., 568

F.Supp.2d 714, 719-20 (E.D.La. 2008).

       22.     Here, the parties dispute both liability and damages under the FLSA.

       23.     From Plaintiff’s perspective, Kaufmann is misclassified and should be treated as

an “employee.”

       24.     From Defendants’ perspective, Kaufmann (individually and through companies

controlled by him) was a vendor providing services pursuant to written agreement. In addition,

Defendants maintain that even if Plaintiff were to be treated as an employee, he is entitled to

little or no compensable damages because: (a) he did not work more than 40 hours in a work

week; (b) anytime worked in excess of 40 hours was de minimus; and (c) Defendants at all times

acted in good faith.

       25.     These arguments would have persisted through discovery, dispositive motion

practice and arbitration hearings, with each side arguing their respective positions to the Court.

Thus, the bona fide dispute factor is satisfied here. See e.g., Lynn’s, 679 F.2d at 1353-54;

deMunecas v. Bold Food, LLC, No. 09 CIV. 00440 DAB, 2010 WL 3322580, at *17 (S.D.N.Y.

Aug. 23, 2010)(adversarial nature demonstrated bona fide dispute between the parties).


                                                 5
                                              042219
          Case 5:16-cv-04580-JFL Document 46 Filed 04/24/19 Page 6 of 8



   B. The Proposed Settlement is Fair and Reasonable

       26.     Plaintiff’s recovery under the Agreement represents a reasonable compromise to

his claims. Specifically, Defendants disputed their liability on these claims asserting that: (1) as a

matter of well-established law, including but not limited to the NLRB’s most recent decision in

SuperShuttle DFW, N.L.R.B., 16-RC-010963 (January 25, 2019), Plaintiff is an independent

contractor; (2) as a matter of well-established law Defendants were not joint employers; and (3)

Plaintiff received all compensation due and owing and thus is entitled to no recovery.

       27.     Even if Plaintiff prevailed establishing employment status at arbitration, he still

would have to prove that he was entitled to unpaid overtime, liquidated damages, attorneys’ fees

and costs. Plaintiff would have faced legal hurdles for establishing liability and damages.

       28.     Both the factual underpinnings of Plaintiff’s claims and Plaintiff’s legal right to

FLSA coverage are seriously contested. See Lynn's Food Stores, 679 F.2d at 1354; Deitz, 2013

WL 23338496, at *3; Collins, F.Supp.2d at 719–20. As such the Settlement Agreement

facilitates the compromise of a bona fide dispute, rather than the “mere waiver of statutory rights

brought about by an employer’s overreaching.” Lynn’s Food Stores, 679 F.2d at 1354.

       29.     Beyond this, the cost of litigating the issues of employment status in the evolving

gig economy alone would dwarf the monetary value of any potential recovery. See In re Cendant

Corp. Litig., 264 F.3d 201, 233 (3d Cir.2001) (“This factor captures the probable costs, in both

time and money, of continued litigation.”).

       30.     Furthermore, as recognized in Bettger, the relative expense of further litigation in

a case which no longer involves class claims “weighs strongly in favor of settlement.” Bettger v.

Crossmark, Inc., 2015 WL 279754, at *7.



                                                  6
                                               042219
          Case 5:16-cv-04580-JFL Document 46 Filed 04/24/19 Page 7 of 8



       31.     The settlement here carries other indicia of fairness.

       32.     Throughout the process, Plaintiff was represented by competent counsel

experienced in wage-and-hour class litigation. Furthermore, the Settlement Agreement was

consummated after investigation, so that the Parties were fully informed of the legal issues and

evidence. Under the proposed settlement, Plaintiff will receive payment of a meaningful portion

(approximately 28%) of his alleged unpaid overtime wages, as well as attorneys’ fees and costs.

See, e.g., Mehling v. N.Y. Life Ins. Co., 248 F.R.D. 455, 462 (E.D. Pa. 2006) (approving

settlement that represented 20% of best possible recovery and noting courts that have approved

settlements with even lower ratios).

       33.     As set forth above, courts look to the adversarial nature of a case as an indicator

of the fairness of the settlement. Lynn’s, 679 F.2d at 1353-54; Bredbenner v. Liberty Travel, Inc.,

No. CIV.A. 09-1248 MF, 2011 WL 1344745, at *16 (D.N.J. Apr. 8, 2011). Here, this matter has

been hotly contested and briefed to date and, absent settlement the matter would continue to be

vigorously contested, through appeals.

       34.     Plaintiff will receive his settlement monies money promptly, avoiding the risks

and delay inherent in continued litigation. These factors clearly establish fairness. Bredbenner,

2011 WL 1344745, at *15-16.

   C. The Settlement is Consistent with Public Policy and does not frustrate the implementation
       of the FLSA.

       35.     The FLSA mandates the payment of minimum wage and overtime by employers

to employees. The FLSA does not apply to non-employees, independent contractors and vendors.

The Settlement Agreement does not frustrate the implementation of the FLSA because the




                                                 7
                                              042219
          Case 5:16-cv-04580-JFL Document 46 Filed 04/24/19 Page 8 of 8



parties have reached agreement to resolve their dispute as to the threshold and fundamental issue

of whether Plaintiff is covered by the FLSA.

       36.     Finally, as set forth above, the Third Circuit recognizes a strong public policy in

favor of settlements, since “they promote the amicable resolution of disputes and lighten the

increasing load of litigation faced by courts.” D.R. by MR. v. East Brunswick Bd. of Educ., 109

F.3d 896, 901 (3d Cir. 1997).

       37.     The settlement here is consistent with that policy because it resolves a pending

dispute, avoids arbitration and further court involvement, and possible appeals.

       38.     Because the Settlement Agreement represents a fair settlement of a bona fide

dispute, public policy weighs heavily in favor of approval. See also Farris, 176 F.3d at 711.




                                               BY THE COURT:




                                               /s/ Joseph F. Leeson, Jr.
                                               JOSEPH F. LEESON, JR.
                                               United States District Judge




                                                  8
                                               042219
